Atkinson, J.
The questions involved in this case being controlled by the principles announced by the majority of the court in the case of Mathis v. Western Union Telegraph Co., 94 Ga. 338, and the majority of the court, as at this time constituted, concurring in the majority opinion then expressed, the judgment of the court below is Reversed.
Since the decision of this case in the lower court, the telegraph penalty acts having been repealed, the public interests will not be sub-*789served by an elaboration of the reasons which influence Justice Atkinson to this conclusion, and therefore he files no opinion.
October 5, 1895.
Argued at the last term.
Action for penalty. Before Judge Westmoreland. City court of Atlanta. March term, 1894.
Glenn & Slaton, for plaintiff.
Dorsey, Brewster & Howell, for defendant.
The Chief Justice, dissenting, adheres to his views as expressed in his dissenting opinion filed in the Mathis case.